Citation Nr: 1142055	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-13 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for a back disorder has been received and if so, whether service connection is warranted, to include as secondary to service-connected right knee disabilities.

2.  Whether new and material evidence sufficient to reopen a claim for service connection for a right wrist disorder has been received.

3.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee prior to October 28, 2008; a rating in excess of 20 percent for tricompartmental osteoarthritis of the right knee as of October 28, 2008; and a rating in excess of 10 percent for medial/lateral instability of the right knee as of October 28, 2008. 

4.  Entitlement to an effective date prior to October 28, 2008, for separate ratings for tricompartmental osteoarthritis of the right knee and for medial/lateral instability of the right knee.

5.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his pastor


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964 and from February 1965 to May 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions issued in March 2006, February 2008, and December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran, his spouse, and his pastor testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in July 2011; a transcript of the hearing is associated with the claims file.  At the time of such hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  In this regard, the Veteran claims that he is unemployable due, in part, to his service-connected right knee disabilities. Therefore, the Board finds that the evidence raises a claim for a TDIU rating and, as such, it has been included on the title page of this decision. 

The Board observes that, on separate occasions in 2007 and 2008, the Veteran submitted a photocopy of what appears to be a letter to him from VA, although there are no names on the actual photocopy.  Under section two, which reads "Your disabilities listed below are service-connected but they are less than 10 percent disabling and compensation is not payable," it lists "Right wrist" and "Back." The letter then states "The evidence does not show that your current back condition is related to the back injury in service."  The Veteran reported that he believed he was service-connected for these disorders.  However, the record shows that this letter was likely an administrative error.  In this regard, the letter clearly states that the Veteran's current back condition is not related to his back injury in service.  Moreover, numerous rating decisions and the August 1980 Board decision have denied service connection for back and right wrist disorders.  Therefore, the Board finds that the Veteran has never been service-connected for such disorders and, consequently, the issues are characterized as shown on the first page of this decision.

The merits of the Veteran's claim of entitlement to service connection for a back disorder; his application to reopen his claim of entitlement to service connection for a right wrist disorder; his claim for an increased rating for his right knee disabilities; his claim for an earlier effective date for separate ratings for his right knee disabilities; and his claim of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The Board denied the Veteran's claim of entitlement to service connection for a back disorder in an August 1980 decision.  The Veteran was notified of the decision, but did not file an appeal.

2.  Evidence received since the August 1980 Board decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The August 1980 Board decision denying entitlement to service connection for a back disorder is final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, 7104 (West 2002 & Supp. 2011)]; 38 C.F.R. § 19.104 (1979) [38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 20.1100 (2011)].

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA. 

The Veteran's claim of entitlement to service connection for a back disorder was most recently denied an August 1980 Board decision.  As the Veteran did not appeal such decision, it is now final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, 7104 (West 2002 & Supp. 2011)]; 38 C.F.R. § 19.104 (1979) [38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 20.1100 (2011)].

At the time of the Board decision, the evidence of record included service treatment records showing that the Veteran was seen in May 1965 for back complaints after he was hit with a pulley.  Myalgia was noted.  There was no neurological deficit and the Veteran was provided with medication.  In September 1966, he was seen with complaints of a back injury while playing ball.  Lumbar muscle spasm and tenderness on palpitation were noted.  A clinical impression of acute strain of lumbar muscles was recorded.  The Veteran's April 1968 separation examination noted complaints of occasional back pain since 1967.  The spine was normal on evaluation.

The evidence of record at the time of the August 1980 Board decision also included a July 1979 VA examination.  At such time, the Veteran complained of low back pain.  Range of motion of the lumbar spine was forward flexion to 90 degrees, backwards to 35 degrees, laterally right and left 40 degrees, and rotation to 35 degrees.  Straight leg raising was to 90 degrees.  X-ray examination showed no evidence of compression deformity and no bone destruction was seen in the lumbar spine.  The sacroiliac joints were not obliterated.  The examiner diagnosed mild low back syndrome, with a history of injury.

The evidence also included various lay statements indicating that the Veteran had hurt his back in service and had trouble ever since.  Also of record was a statement from a private treatment provider, reporting that he had treated the Veteran for his back in 1969 and 1971.

In the August 1980 decision, the Board concluded that there any back injury in service was acute and transitory, and that a back disorder had not been chronic and continuous since service.  The Veteran did not appeal and that decision is final.

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2007, the Veteran filed to reopen his previously denied claim.  Private treatment records were obtained.  These records included an August 2007 statement from a private treatment provider.  The provider reported that he had treated the Veteran since 1978 and had seen him periodically for his back disorder.  He further opined that the Veteran's back disorder stems from the injuries he sustained while in military service.  Also of record is a November 2008 VA examination report in which the examiner opined that the Veteran's back disorder was less likely as not caused by or a result of military service.  

This information is new in that it was not previously of record.  It is considered material in that it address whether the Veteran's current back disorder is related to his military service, which was lacking at the time of the August 1980 Board decision.  Therefore, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.  Accordingly, the claim of entitlement to service connection for such disorder is reopened. 


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a back disorder is reopened.


REMAND

Regarding the remaining claims on appeal, as well as the reopened claim of entitlement to service connection for a back disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

With respect to the Veteran's claim of entitlement to service connection for a back disorder, the Board observes that he was afforded a VA examination in November 2008.  As indicated previously, at such time, the examiner opined that the Veteran's back disorder was less likely as not caused by or a result of military service.  However, outside of reiterating the Veteran's history with respect to his back, the examiner provided no rationale for his opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the November 2008 VA examiner did not offer data in support of his conclusion or a reasoned medical explanation connecting the two, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to afford the Veteran an adequate VA examination so as to determine the nature and etiology of his current back disorder.  Furthermore, the Board observes that the Veteran's service-connected right knee disabilities result in a limp and an antalgic gait as noted by the November 2008 VA examiner.  As such, on remand, the examiner should offer an opinion as to whether the Veteran's back disorder is caused or aggravated by his service-connected right knee disabilities.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361   (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Additionally, the Veteran should be provided proper VCAA with respect to such secondary aspect of his claim. 

Pertaining to the Veteran's claim for an increased rating for his right knee disabilities, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination so as to determine the current nature and severity of such disability.  In this regard, the Veteran was last examined by VA in November 2008, approximately three years ago; however, since that time, he has alleged an increase in the severity of his right knee disability.  For example, in treatment records and at his Board hearing, he reports constant pain and instability with  movement and pain that is a 5 on a scale of 1 to 5.  As such, a remand is necessary in order to schedule the Veteran for a VA examination so as to determine the current nature and severity of his service-connected right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 
   
Also at the July 2011 hearing, the Veteran reported that he is treated for his knees by his private doctor and that he saw two specialists for his knee.  He specifically mentions Dr. Yap, who's records are already associated with the claims file.  There are also records from other private providers in the claims file, but it is unclear whether additional records are available.  Moreover, as relevant to the Veteran's application to reopen his claim of entitlement to service connection for a right wrist disorder, he testified that he had been diagnosed with arthritis of the right wrist.  However, the present record is negative for a current diagnosis of a right wrist disorder.  Therefore, on remand, the Veteran should be given the opportunity to identify any private or VA physician or facilities that have treated him for his back, right knee, or his right wrist disorders.  

Additionally, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran has alleged that he is unemployability due, at least in part, to symptoms of his service-connected right knee disabilities.  As such, upon remand, the agency of original jurisdiction (AOJ) should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination so as to determine the effect his service-connected disabilities have on his employability, including his right knee disabilities and residuals of an injury to the right thumb.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record. 

With respect to the Veteran's claim of entitlement to an effective date prior to October 28, 2008, for separate ratings for tricompartmental osteoarthritis of the right knee and for medial/lateral instability of the right knee, the Board observes that such claim is inextricably intertwined with the Veteran's claim of entitlement to higher ratings for his right knee disabilities.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Additionally, the Board observes that in a December 2008 rating decision, the RO discontinued the Veteran's solitary 20 percent evaluation assigned to his service-connected chondromalacia of the right knee under Diagnostic Code 5257-5014 and granted an overall combined evaluation of 30 percent for his service-connected right knee, consisting of a separate 20 percent evaluation under Diagnostic Code 5014-5010 for tricompartmental osteoarthritis due to chondromalacia of the right knee and a separate 10 percent evaluation under Diagnostic Code 5257 for medial/lateral instability due to chondromalacia of the right knee.  In Murray v. Shinseki, 24 Vet.App. 420 (2011), the Court held that a current VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  The Court further determined that change of Diagnostic Codes under which the Veteran's disability was rated was error, where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  See also 38 C.F.R. § 3.951(b).  Therefore, while on remand, the AOJ should consider the Court's holding in Murray in readjudicating the Veteran's increased rating and effective date claims for his right knee.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a back disorder as secondary to his service-connected right knee disabilities and entitlement to a TDIU.   

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder, right wrist disorder, right knee disability, and right thumb disability.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his current back disorder and the current nature and severity of his right knee disabilities.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Back.  The examiner should conduct a complete history and physical and identify all current diagnoses referable to the Veteran's back.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed back disorder is related to his military service, to include his in-service injuries and treatment.  The examiner should also indicate whether the Veteran had arthritis of the back within one year following his service separation in November 1964 or May 1968.  Additionally, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed back disorder is caused or aggravated by his service-connected right knee disabilities, to include as a result of an altered gait. 

In offering any opinion, the examiner is requested to fully review the claims file, to include the medical records, with specific attention to the August 2007 private opinion and November 2008 VA opinion, as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of his back disorder.  The rationale for any opinion offered should be provided.  

Right Knee.  The examiner should conduct a complete history and physical and identify all current diagnoses referable to the Veteran's right knee.  Include ranges of motion and note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Categorize any instability and/or subluxation found to be present as slight, moderate, or severe.  The rationale for any opinion offered should be provided.  

4.  After completing the above development, schedule the Veteran for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine as to whether the Veteran's service-connected disabilities (chondromalacia of the right knee, tricompartmental osteoarthritis of the right knee, medial/lateral instability of the right knee, and residuals of an injury to the right thumb), without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The examiner should consider such factors as the Veteran's education level, special training, and work experience. The rationale for any opinion offered should be provided. 
 
5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  When readjudicating the Veteran's increased rating and effective date claims for his right knee, the AOJ should take into consideration the Court's holding in Murray, supra.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


